DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the emerging passage portion of the opening” (there are no reference designation for either of these and is not entirely clear what the metes and bounds of “emerging passage portion”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The disclosure is objected to because of the following informalities: See drawing objections above and 112 rejections below.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, lines 11-12, “a radial lip” is referenced previously so should be “the” or “said”.  Appropriate correction is required.  In claim 1, “the hollow body of the valve” is not referenced previously so should be “a”.  In claim 3, “with valve ball” should be “with the valve ball”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, lines 7-8, “the emerging passage portion of the opening” is not referenced previously (Should be “a” instead of “the” or described previously) and the metes and bounds of this are not exactly known as there are no reference designations for this and is not entirely clear what emerging passage portion exactly is.  In claim 3, the term “potential” is seen as indefinite and ambiguous.  In claims 4-6, it is unclear in which direction the thicknesses are measured but are taken to mean axially.  In claim 7, the phrase “is produced by partial segmentation of an outer peripheral strip of the material constituting the latter” is unclear and indefinite as what even is “partial segmentation” and this is not explained in the disclosure.  Also the examiner does not even know what “outer peripheral strip” the applicant is referring to and what is the latter in this case (the latter is not proper in US claims as it is unclear and indefinite to exactly what the applicant is referring).  The examiner is not even sure what “elastically deformable skirt” is exactly either as isn’t this just the radial lip 4’ or is it now something different?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Koch et al. GB 2065276.
Regarding claim 1), Koch discloses a seal for a rotary ball valve, with at least two ways (inlet and outlet), said seal comprising: 
	a static annular sealing body 130 that is resilient and flexible and provided with a radial lip, and a rigid dynamic sealing ring 102 made from a material with a low friction coefficient (page 4, lines 108-110), carried by said static annular sealing body, 
	a structural unit (104, 130) formed by the static annular sealing body and the rigid dynamic sealing ring being arranged so as to be able to slide in a guided manner in the emerging passage portion of the opening (it slides in the area that it is in by the openings), the rigid sealing ring coming to bear against said rotary valve ball C (Figs. 1-8), and 
	an inner face of said rigid sealing ring, opposite that which is in contact with the rotary valve ball, coming to face an inner face of a radial lip of the annular sealing body 
	wherein the static annular sealing body that is resilient and flexible and provided with said radial lip and the rigid dynamic sealing ring are produced as one piece (Figs. 108, is one-piece).
Regarding claim 2), said seal is made from PTFE (page 4, lines 108-110).
Regarding claim 3), the rigid dynamic sealing ring has, in section, a beveled free end 120 intended to provide a potential? contact surface, for contact with valve ball, that is frustoconical in shape (p. 4, lines 80-83), with a dynamic sealing zone situated between the outer and inner edges of the bevel, and therefore between the outer and inner circular limits of said potential? contact surface (the frustoconical contact surface 120 has a dynamic sealing zone between the outer and inner edges of the bevel).
Regarding claim 6), wherein the ratio between the minimum thickness of the rigid part formed by the rigid dynamic sealing ring and the maximum thickness of the resilient part formed by the static annular sealing body is between 2 and 10 (this is seen as rather arbitrary as the direction of the thickness has not been given so the parts may be measured axially or radially or at any angle such that a ratio between 2 and 10 would be made).
Regarding claim 8), wherein said seal has an elastic prestressing means 104 situated between said resilient static annular sealing body and the rigid dynamic sealing ring and urging these two elements axially in order to ensure tight sealing, towards the rotary valve ball, said elastic prestressing means coming to bear under pressure against the 
Regarding claim 9), wherein the elastic prestressing means is a compression spring (a frusto-conical disc spring is actuated by compressing thus is a compression spring).
Regarding claim 12), Koch discloses a two-way spherical rotary ball valve, characterized in that it comprises comprising a seal as claimed in claim 1.
Claim(s) 1, 3, 6-9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Mircea US 2011/0133109.
Regarding claim 1), Mircea discloses a seal for a rotary ball valve, with at least two ways (26, 28), said seal comprising: 
	a static annular sealing body 48, 64 that is resilient and flexible and provided with a radial lip, and a rigid dynamic sealing ring 32 made from a material with a low friction coefficient (plastic is seen as having a low friction coefficient as this is seen as arbitrary and relative as a number is not given), carried by said static annular sealing body, 
	a structural unit 24 formed by the static annular sealing body and the rigid dynamic sealing ring being arranged so as to be able to slide in a guided manner in the emerging passage portion of the opening (see Fig. 1, it slides in the area that it is in by the openings), the rigid sealing ring coming to bear against said rotary valve ball 16 (Fig. 1), and 

	wherein the static annular sealing body that is resilient and flexible and provided with said radial lip and the rigid dynamic sealing ring are produced as one piece (24 is one-piece).
Regarding claim 3), the rigid dynamic sealing ring has, in section, a beveled free end 34 or 82 intended to provide a potential? contact surface, for contact with valve ball, that is frustoconical in shape (see Figs. 2A-6), with a dynamic sealing zone situated between the outer and inner edges of the bevel, and therefore between the outer and inner circular limits of said potential? contact surface (the frustoconical contact surface has a dynamic sealing zone between the outer and inner edges of the bevel).
Regarding claim 6), wherein the ratio between the minimum thickness of the rigid part formed by the rigid dynamic sealing ring and the maximum thickness of the resilient part formed by the static annular sealing body is between 2 and 10 (this is seen as rather arbitrary as the direction of the thickness has not been given so the parts may be measured axially or radially or at any angle such that a ratio between 2 and 10 would be made).
Regarding claim 7), Mircea discloses the radial lip of the static annular sealing body is situated at the rear face of said body (Figs. 2A-6) so as to form an elastically 
Regarding claim 8), wherein said seal has an elastic prestressing means 38 situated between said resilient static annular sealing body and the rigid dynamic sealing ring and urging these two elements axially in order to ensure tight sealing, towards the rotary valve ball, said elastic prestressing means coming to bear under pressure against the inner face of the rigid sealing ring, opposite that which is in contact with the rotary valve ball and the inner face of the radial lip of the annular sealing body, opposite the face coming into contact with the hollow body of the valve, the thrust force produced by said spring causing these two elements to move apart in order to ensure tight sealing (disc spring 38 does all this).
Regarding claim 9), wherein the elastic prestressing means is a compression spring (a frusto-conical disc spring is actuated by compressing thus is a compression spring).
Regarding claim 12), Mircea discloses a two-way spherical rotary ball valve, characterized in that it comprises comprising a seal as claimed in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-9, and 12 as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mircea US 2011/0133109 in view of Koch et al. GB 2065276.
Regarding claims 1-2), Mircea lacks said seal is made from PTFE (which is a material with a low friction coefficient).  Koch discloses said seal is made from PTFE (page 4, lines 108-110).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the seal of Mircea out of PTFE as disclosed by Koch as a matter of simple substitution of materials and/or to provide better sliding as it has a low coefficient of friction and/or better wear resistance.

Claims 4-6, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. GB 2065276.
Regarding claim 4), Koch lacks the minimum thickness of the rigid part formed by the rigid dynamic sealing ring is 2 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the minimum thickness of the rigid part formed by the rigid dynamic sealing ring be 2 mm as a matter of simple substitution of sizes and/or obvious to try a minimum thickness of 2 mm with a reasonable expectation of success and/or an obvious matter of design choice to a make the rigid part minimum thickness of 2 mm, since such a modification would have involved a mere change in a size of a component and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 5), Koch lacks the maximum thickness of the resilient part formed by the static annular sealing body is 1 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the maximum thickness of the resilient part formed by the static annular sealing body is 1 mm as a matter of simple substitution of sizes and/or obvious to try a maximum thickness of 1 mm with a reasonable expectation of success and/or an obvious matter of design choice to a make the rigid part maximum thickness of 1 mm, since such a modification would have involved a mere change in a size of a component and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 4-6, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mircea US 2011/0133109.
Regarding claim 4), Mircea lacks the minimum thickness of the rigid part formed by the rigid dynamic sealing ring is 2 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the minimum thickness of the rigid part formed by the rigid dynamic sealing ring be 2 mm as In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 5), Mircea lacks the maximum thickness of the resilient part formed by the static annular sealing body is 1 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the maximum thickness of the resilient part formed by the static annular sealing body is 1 mm as a matter of simple substitution of sizes and/or obvious to try a maximum thickness of 1 mm with a reasonable expectation of success and/or an obvious matter of design choice to a make the rigid part maximum thickness of 1 mm, since such a modification would have involved a mere change in a size of a component and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6), Mircea lacks specifically stating that the ratio between the minimum thickness of the rigid part formed by the rigid dynamic sealing ring and the maximum thickness of the resilient part formed by the static annular sealing body is between 2 and 10.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the ratio between the minimum thickness of the rigid part formed by the rigid dynamic sealing ring and the maximum thickness of the resilient part formed by the static annular sealing body is between 2 and 10 as a In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 7, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. GB 2065276 in view of Mircea US 2011/0133109.
Regarding claim 7), Koch discloses the radial lip of the static annular sealing body is situated at the rear face of said body (Figs. 1-8) but lacks a mention of being produced by partial segmentation of an outer peripheral strip of the material constituting the latter (see 112 rejection above as this is unclear and indefinite), so as to form an elastically deformable skirt that is inclined and protrudes outwards in the absence of stress.  Mircea discloses the radial lip of the static annular sealing body is situated at the rear face of said body (Figs. 2A-6) so as to form an elastically deformable skirt 48, 64 that is inclined and protrudes outwards in the absence of stress (Figs. 2A-6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elastically deformable skirt of Koch to be inclined and protrude outwards in the absence of stress as disclosed by Mircea as a matter of simple .
14.	Claims 10-11, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. GB 2065276 in view of Nguyen et al. 2012/0313026.
Regarding claims 10-11) Koch discloses the elastic prestressing means is a compression spring that is a frusto-conical disc spring (another name is a Belleville spring) but lacks a wave or leaf spring.  Nguyen discloses the compression spring may be any suitable type of biasing member such as a Belleville, wave, or leaf spring.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the disc (Belleville) spring of Koch with a wave spring or a leaf spring as a matter of simple substitution of springs as Nguyen teaches the equivalence of different types of springs.
	Claims 10-11, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mircea US 2011/0133109 in view of Nguyen et al. 2012/0313026.
Regarding claims 10-11) Mircea discloses the elastic prestressing means is a spring but lacks it being a wave or leaf spring.  Nguyen discloses the spring may be any suitable type of biasing member such as a wave or leaf spring.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses similar seals.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921